652 S.E.2d 262 (2007)
In the Matter of the ESTATE OF Phillip A. MULLINS, III.
Appealed by Diane and Jacques Geitner.
No. 238P07.
Supreme Court of North Carolina.
October 11, 2007.
Robert King, III, Greensboro, for Diane Geitner and Jacques Geitner.
L. Bruce McDaniel, Raleigh, for Estate of Mullins, et al.
*263 Prior report: ___ N.C.App. ___, 643 S.E.2d 599.

ORDER
Upon consideration of the petition filed on the 22nd day of May 2007 by Petitioners (Diane & Jacques Geitner) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 11th day of October 2007."